  4:19-cr-03094-JMG-CRZ Doc # 49 Filed: 07/19/20 Page 1 of 1 - Page ID # 437




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                            4:19CR3094

      vs.
                                                          ORDER
JONATHAN MANZI,

                  Defendant.


      As requested in the defendant’s motion, (Filing No. 47), which is hereby
granted, the pending motions, (Filing Nos. 31, 34, 38, and 39) are resolved as
follows:

      1)    Filings 31 and 36-1 are now filed on the public docket.

      2)    Filings 32, 36-2, 36-3, 36-4, 36-5 36-6, 36-7, and 36-14 are now filed
            under restricted access.

      3)    Filings 34, 35, 36-8, 39-9, 36-10, 36-11, 36-12 36-13, and 36-15 are
            now filed as ex parte documents, with access limited to the court,
            counsel for the defendant and the government’s taint team counsel,
            Sean Lynch.

      4)    The omnibus index of evidence, (Filing No. 36), is now filed under
            seal.

      5)    The government’s response to Defendant’s motion to suppress,
            (Filing No. 31), shall be filed on or before August 3, 2020.

      Dated this 19th day of July, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
